Citation Nr: 0818517	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-11 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable rating for psychoneurosis, 
conversion hysteria.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1943 to May 
1946, and from September 1950 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  Subsequently, the claims file was 
transferred to the RO in Baltimore, Maryland.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's psychoneurosis, conversion hysteria is not 
manifested in a manner by which VA examiners can separate out 
her psychiatric symptoms from the effects of dementia and 
Alzheimer's disease; these symptoms reflect no more than a 
mental condition that has been formally diagnosed in the 
past, but which are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication.


CONCLUSION OF LAW

The criteria for a compensable rating for psychoneurosis, 
conversion hysteria have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Codes 9410, 9424 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in August 2004.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing her claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claim, and requested that the veteran send in any 
evidence that would support her claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id.  

The March 2006 letter from the RO noted above also informed 
the veteran that she had to provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability, that if an increase in 
disability was found, a disability rating will be determined 
by applying relevant diagnostic codes which provide for a 
range in severity of a particular disability from 0 percent 
to 100 percent depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  These examples included statements from 
employers as to how her conditions affect her ability to 
work.

While the RO has appeared to meet the requirements of 
Vazquez-Flores, to whatever extent that such notice is 
deficient, the Board finds that the participation of the 
veteran and her service representative in this appeal have 
demonstrated actual knowledge of all relevant VA laws and 
regulations.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  As such, the Board finds that the veteran 
is not prejudiced by the adjudication of this claim.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that there has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In this case, the veteran has been assigned a noncompensable 
rating for her service-connected psychoneurosis, conversion 
hysteria pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9410 
and 9424 (2007).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9410, 9424 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  However, in this appeal 
there are no GAF scores found in the medical evidence of 
record.

The symptoms listed in the General Rating Formula are not 
intended to constitute an exhaustive list, but rather serve 
as examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Factual Background

On a VA mini-mental status examination (MMSE) in January 
2004, the veteran scored 22/30.  The examiner noted that a 
score of 20-24 generally suggested mild impairment, 16-19 
suggested moderate impairment, and 15 or less a severe 
deficit.  

The report of a February 2004 VA geriatric clinic evaluation 
does not refer to the veteran's service-connected psychiatric 
disability, but does note that she had dementia for two 
years.  She also denied depression, anxiety and unusual 
stress.

On a private MMSE, possibly dated in August 2004, the veteran 
scored lower, or 18/30.  

A July 2004 private medical record reveal noted that the 
veteran had suffered from Alzheimer's disease for 7 years; 
however, an August 2004 private medical record indicated that 
she began having  problems with Alzheimer's disease in 2002.

On a September 2004 VA Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance, the examining 
physician diagnosed the veteran with Alzheimer's dementia, 
diabetes mellitus and hypertension.  The report did not refer 
to the veteran's service-connected psychoneurosis, conversion 
hysteria.  On a VA MMSE in September 2004, the veteran scored 
22/30.  

On VA examination in October 2004 for mental disorders, the 
veteran complained of memory impairment and an inability to 
perform activities of daily living, such as bathing, cooking, 
cleaning and grooming.  On mental status examination, the 
veteran was oriented to place and person, but not to time.  
She was well-groomed, but there was evidence of urinary 
incontinence.  Motor retardation was evident.  Her mood was 
euthymic.  Her speech was audible; her attention and 
concentration were fair.  Moderate impairment to her short-
term, recent long-term and working memory was noted.  Her 
thought process was described as variable and mostly logical; 
loose associations and some confusion were demonstrated.  
There was no history of panic attacks reported .  Her 
intelligence and reasoning ability were described as average 
and her judgment as fair.  Impulse control was not impaired, 
her insight was fair and there was no evidence of suicidal or 
homicidal ideation or of hallucinations or illusions.  The 
examiner, who did not have access to the claims file, 
reported that he was unable to render a proper diagnosis due 
to limited and unreliable information.  The examiner did not 
assign a GAF score.

During an October 2004 VA examination for aid and attendance 
benefits, the veteran was diagnosed, in part, with mild 
dementia.  There was no reference in the report of 
examination to psychoneurosis, conversion hysteria.

A November 2004 VA medical record notes a neuropsychology 
consultation and initial review and assessment related to the 
veteran's condition.  Staff determined to schedule her for a 
neuropsychological evaluation.

A May 2005 VA neuropsychology clinic record shows the veteran 
underwent a neuropsychological evaluation.  The veteran 
complained of occasional short-term memory difficulties.  Her 
husband and caregiver told the examiner that the veteran 
experienced a poor memory and confusion.  She was prescribed 
Donepezil and Memantine for approximately one year.  The 
report of evaluation noted that the veteran was not receiving 
current psychiatric treatment from her VA Medical Center.  
The veteran's current mood was described as "happy most of 
the time."  Her husband related that sometimes the veteran 
was "in her own world."  During the clinical interview, the 
veteran was cooperative, but seemed disengaged at times.  Her 
mood was generally euthymic and affect was appropriate.  She 
did have difficulty in understanding some instructions and 
questions, which had to be repeated.  She had poor insight 
into her cognitive and medical problems.  On a MMSE, she 
scored 15/30.  The examiner found that the veteran's 
performance on the evaluation was impaired across almost all 
cognitive domains, consistent with cases of cortical dementia 
or Alzheimer's disease.  She performed poorly on tests of 
orientation, learning, memory, visuospatial abilities and 
word-finding.  Her thought processes were concrete and she 
demonstrated poor insight into her medical needs.  Her 
significant cognitive difficulties affected her ability to 
manage activities of daily living.

An August 2005 private medical record reflected that the 
veteran's dementia was stable while she was on medication.  
The examiner indicated that he or she was unaware of any 
conversion hysteria in the veteran presently.

On VA examination for neurosis and conversion disorder in 
September 2007, the VA examiner found that the veteran's 
Alzheimer's disease and consequent dementia made it 
impossible to comment or to evaluate the severity or nature 
of her psychiatric illness.  The examiner did not assign a 
GAF score.  

Analysis

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that 
the veteran's psychiatric symptoms have more nearly 
approximated the criteria for the noncompensable rating 
assigned.  

The medical evidence of record reflects that the veteran's 
psychoneurosis, conversion hysteria is not manifested in a 
manner by which neither private physicians or VA examiners 
can separate out her psychiatric symptoms from the effects of 
dementia and Alzheimer's disease.  Therefore, the Board finds 
that her psychiatric symptoms reflect no more than a mental 
condition that has been formally diagnosed in the past, but 
that these symptoms cannot be said to be severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication, the level of impairment 
contemplated in the assigned non-compensable disability 
rating.  

At no point has the veteran's overall psychiatric 
symptomatology met the criteria for a compensable rating.  As 
noted above, the assignment of the next higher, 10 percent, 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  However, the inability of the 
October 2004 and the September 2007 VA examiners to make 
proper findings prevent the Board from finding that the 
veteran currently has mild or transient symptoms of her 
psychoneurosis, conversion hysteria.  Further, private 
medical examiners likewise noted no symptoms compatible with 
a conversion hysteria diagnosis.  The veteran has some 
documented symptoms of mental difficulties that, under the 
General Rating Formula, might entitle her to a higher rating, 
but only if those symptoms were due to a service-connected 
disability, such as psychoneurosis, conversion hysteria, and 
not to a nonservice-connected disorder, such as dementia or 
Alzheimer's disease. 

Thus, as the medical evidence does not indicate clearly that 
the veteran's psychoneurosis, conversion hysteria has 
resulted in some of the symptoms listed among those included 
in the criteria for the 10 percent, or a higher, rating, her 
overall symptoms, and level of impairment due to conversion 
hysteria are found to be more consistent with the criteria 
for the non-compensable rating. 

The Board also points out that no GAF scores were assigned 
within a year of the veteran filing her claim for a higher 
rating.  The Board also cannot determine that the MMSE scores 
noted above are the result of the veteran's service-connected 
psychiatric disability or are the result of her dementia or 
Alzheimer's disease.
In short, the Board finds that the veteran's service-
connected psychiatric symptomatology has more nearly 
approximated the criteria for the current non-compensable 
rather than the 10 percent rating.  See 38 C.F.R. § 4.7 
(2007).  As the criteria for the next higher, 10 percent, 
rating has not been met, it follows that the criteria for an 
even higher rating (30 or 50 percent) likewise have not been 
met  

For all the foregoing reasons, the Board finds that the non-
compensable rating represents the maximum rating assignable 
for the veteran's psychoneurosis, conversion hysteria, that 
there is no basis for a staged rating, pursuant to Hart, and 
that the claim for a higher rating must be denied.  The Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim for a higher rating for psychoneurosis, 
conversion hysteria that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected psychiatric disability that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A compensable rating for psychoneurosis, conversion hysteria 
is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


